Citation Nr: 1736209	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-15 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970 and from March 1971 to June 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This matter was previously before the Board, and, in June 2016, the Board remanded this matter for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's sleep apnea is related to a period of service.


CONCLUSION OF LAW

The criteria for service connection have been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran has been granted a full prayer of relief, and, as such, any failure on VA's part to notify and assist the Veteran is deemed harmless error.

Sleep Apnea

The Veteran is seeking service connection for sleep apnea.  A July 2016 VA examination indicates that the Veteran has a current diagnosis of sleep apnea.  The Veteran's treatment records indicate a probable diagnosis of sleep apnea during the Veteran's period of service.  A December 2009 medical opinion from a Marine Corps medical officer indicates that the Veteran's current diagnosis is related to a period of service.  As such, the weight of the evidence indicates that the criteria for service connection have been met.


ORDER

Service connection for sleep apnea is granted.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


